DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 01/19/2022.
 
	Claims 25, 28, 34, 37, 40, and 42 are amended; and claims 26, 27, 29-33, 35, 36, 38, 39, 41, 43, and 44 are unchanged; therefore, claims 25-44 are pending in the application, of which, claims 25, 34, and 40 are presented in independent form.

In light of Applicant’s amendments, the objections to the specification are withdrawn.

In light of Applicant’s amendments, the rejections under 35 U.S.C. 112(b) are withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 102(a)(2) are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The amendments to the specification submitted on 01/19/2022 are accepted.

Response to Arguments
Applicant’s arguments with respect to claims 25-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28, 30, 31, 34-37, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (U.S. Pub. No. 2015/0235297, previously cited in .

Regarding independent claim 25, Cheung teaches a system comprising: at least one processor; and at least one storage device storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”) 
receiving image data from an image database of a client computing device associated with a user, the image data comprising a screenshot; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository (i.e. image database).)
determining that the screenshot includes an image of a product of interest; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise (i.e. product of interest), retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included.)
identifying, using at least one machine learning model, at least one product that is relevant to the product of interest (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset.) and
causing to be displayed, at the client computing device, a product recommendation including the at least one identified product, wherein the at least one identified product is selectable by the user. (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0065]-[0069], when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise. The interface also displays different merchandise recommended by the system based on the merchandise identified from the screenshot and/or other factors, such as a user's location, shopping history in the past, or a particular vendor's sales or promotion. Examiner interprets the user's ability to display information of the merchandise, retrieve more information of the merchandise, and/or make a purchase of the merchandise as the identified product being selectable by the user.)
However, Cheung does not explicitly teach determining at least one product category or brand for the product of interest;
identifying, using at least one machine learning model, at least one product that is relevant to the product of interest based on the determined at least one product category or brand;
On the other hand, Huang teaches determining at least one product category or brand for the product of interest; (Huang, [0025], discloses acquire and processing an image to initiate a visual search by detecting one or more objects based features of interest in the image, and compare the objects to trained images to categorize or recognize the objects. Huang, [0039], discloses image detection/ recognition include algorithms for detecting one or more categories of objects in an image and/or recognizing the objects in the image. Examiner interprets detecting categories of objects in an image as determining at least one product category for the product of interest.)
identifying, using at least one machine learning model, at least one product that is relevant to the product of interest based on the determined at least one product category or brand; (Huang, [0050], [0058], [0061]-[0062], and [0068]-[0069], discloses an image recognition server to recognize or otherwise identify one or more objects within image based on image data, metadata, contextual data associated with image of the visual search query. The image recognition server can perform a one-to-one matching of the image with image data stored in an image data and coefficient library and detect at least one object of interest in the image to compute a feature vector that uniquely represents the object of interest for comparing to determine categories of detected objects. Huang, [0070]-[0071], discloses generating a visual search result, including information content, based on the recognized object of interest in response the visual search query by performing a semantic search based on the recognized object, the metadata, and/or the contextual data associated with the image, to retrieve information content associated with and/or relevant to the recognized object such as product information (e.g., product brand and product type) and related products.)
Huang also teaches determining that the screenshot includes an image of a product of interest; (Huang, [0025], discloses acquire and processing an image to initiate a visual search by detecting one or more objects based features of interest in the image, and compare the objects to trained images to categorize or recognize the objects.) 
	The image recognition of Huang can be the screenshot analysis and merchandise matching of Cheung. Also, the visual search result based on the recognized object of interest in response the visual search query using the recognized object, the metadata, and/or the contextual data associated with the image of Huang can be the identifying of candidate merchandise according to the identifying information of Cheung. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of image recognition of Huang because both address the same field of image based product search systems, and by incorporating Huang into Cheung provide the screenshot-based e-commerce system with object/product category recognition. 
One of ordinary skill in the art would be motivated to do so as to provide a way to extract and send a relevant portion of an acquired image instead of the entire acquired image, and thus enhancing the speed at which the visual search query is communicated and decreasing the communication bandwidth requirement, and focusing the scope of the visual search, thus improving the accuracy, speed, and efficiency of the image recognition system, as taught by Huang [0011].

Regarding claim 26, Cheung, in view Huang, teaches the system of claim 25, wherein the at least one product is identified by extracting data associated with the product of interest, the data including one or more of a product item, a product brand, a product color, or a product shape. (Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.)
Claims 35 and 41 recite substantially the same limitations as claim 26, and are rejected for substantially the same reasons.
 
Regarding claim 27, Cheung, in view Huang, teaches the system of claim 25, wherein the at least one product is identified based on similarity to the product of interest included in the screenshot. (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Examiner interprets finding potential matches for the candidate merchandise according to the identifying information to be identifying at least one product based on similarity to the product of interest.)
Claim 36 recites substantially the same limitations as claim 27, and is rejected for substantially the same reasons.
 
Regarding claim 28, Cheung, in view Huang, teaches the system of claim 27, wherein the similarity of the at least one product to the product of interest in the screenshot is determined based on one or more of: a price, a brand, or a product category of the at least one product with respect to the product of interest included in the screenshot. (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Examiner interprets finding potential matches for the candidate merchandise according to the identifying information to be identifying at least one product based on similarity to the product of interest. Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.)
Claim 37 recites substantially the same limitations as claim 28, and is rejected for substantially the same reasons.
 
Regarding claim 30, Cheung, in view Huang, teaches the system of claim 25, wherein the operations further comprise: determining a URL for purchasing the at least one identified product; retrieving, from the at least one storage device, graphical content associated with each URL for the at least one identified product; and causing to be displayed, at the client computing device, the retrieved graphical content and the URL for the at least one identified product. (Cheung, [0062]-[0064], meta data extracted from a screenshot are validated with information provided by the identified source website or source application software and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot. The meta data includes identifying information useful for a user. Cheung, [0065]-[0068], when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise.)
 
Regarding claim 31, Cheung, in view Huang, teaches the system of claim 25, wherein the screenshot is taken using a camera associated with the client computing device. (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository (i.e. image database).)
 
Regarding independent claim 34, Cheung teaches a computer-implemented method using at least one processor communicatively coupled to at least one storage device, the method comprising: (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”) 
receiving, by the at least one processor, from an image database of a client computing device associated with a user, image data comprising a screenshot; (Cheung, Fig. 1 and [0034]-[0037], discloses receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository (i.e. image database).)
determining, by the at least one processor, that the screenshot includes an image of a product of interest; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise (i.e. product of interest), retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included.)
identifying, by the at least one processor and using at least one machine learning model, at least one product that is relevant to the product of interest; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset.) and
causing to be displayed, by the at least one processor and at the client computing device, a product recommendation including the at least one identified product, wherein the at least one identified product is selectable by the user. (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0065]-[0069], when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise. The interface also displays different merchandise recommended by the system based on the merchandise identified from the screenshot and/or other factors, such as a user's location, shopping history in the past, or a particular vendor's sales or promotion. Examiner interprets the user's ability to display information of the merchandise, retrieve more information of the merchandise, and/or make a purchase of the merchandise as the identified product being selectable by the user.)
However, Cheung does not explicitly teach determining at least one product category or brand for the product of interest;
identifying, by the at least one processor and using at least one machine learning model, at least one product that is relevant to the product of interest based on the determined at least one product category or brand;
On the other hand, Huang teaches determining at least one product category or brand for the product of interest; (Huang, [0025], discloses acquire and processing an image to initiate a visual search by detecting one or more objects based features of interest in the image, and compare the objects to trained images to categorize or recognize the objects. Huang, [0039], discloses image detection/ recognition include algorithms for detecting one or more categories of objects in an image and/or recognizing the objects in the image. Examiner interprets detecting categories of objects in an image as determining at least one product category for the product of interest.)
identifying, by the at least one processor and using at least one machine learning model, at least one product that is relevant to the product of interest based on the determined at least one product category or brand; (Huang, [0050], [0058], [0061]-[0062], and [0068]-[0069], discloses an image recognition server to recognize or otherwise identify one or more objects within image based on image data, metadata, contextual data associated with image of the visual search query. The image recognition server can perform a one-to-one matching of the image with image data stored in an image data and coefficient library and detect at least one object of interest in the image to compute a feature vector that uniquely represents the object of interest for comparing to determine categories of detected objects. Huang, [0070]-[0071], discloses generating a visual search result, including information content, based on the recognized object of interest in response the visual search query by performing a semantic search based on the recognized object, the metadata, and/or the contextual data associated with the image, to retrieve information content associated with and/or relevant to the recognized object such as product information (e.g., product brand and product type) and related products.)
Huang also teaches determining, by the at least one processor, that the screenshot includes an image of a product of interest; (Huang, [0025], discloses acquire and processing an image to initiate a visual search by detecting one or more objects based features of interest in the image, and compare the objects to trained images to categorize or recognize the objects.) 
	The image recognition of Huang can be the screenshot analysis and merchandise matching of Cheung. Also, the visual search result based on the recognized object of interest in response the visual search query using the recognized object, the metadata, and/or the contextual data associated with the image of Huang can be the identifying of candidate merchandise according to the identifying information of Cheung. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of image recognition of Huang because both address the same field of image based product search systems, and by incorporating Huang into Cheung provide the screenshot-based e-commerce system with object/product category recognition. 
One of ordinary skill in the art would be motivated to do so as to provide a way to extract and send a relevant portion of an acquired image instead of the entire acquired image, and thus enhancing the speed at which the visual search query is communicated and decreasing the communication bandwidth requirement, and focusing the scope of the visual search, thus improving the accuracy, speed, and efficiency of the image recognition system, as taught by Huang [0011].
 
Regarding independent claim 40, Cheung teaches a non-transitory computer-readable medium storing computer-executable instructions which, when executed by at least one processor, cause the at least one processor to perform operations comprising: (Cheung, [0005], discloses “system comprising a processor, memory and program code which, when executed by the processor, configures the system”) 
receiving image data from an image database of a client computing device associated with a user, the image data comprising a screenshot; (Cheung, Fig. 1 and [0034]-[0037], receiving a screenshot captured on a computing device, such as camera software or a screen capture, or alternatively from a screenshot repository (i.e. image database).)
determining that the screenshot includes an image of a product of interest; (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise (i.e. product of interest), retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included.)
identifying, using at least one machine learning model, at least one product that is relevant to the product of interest;  (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0031], discloses finding a potential match for the candidate merchandise according to the identifying information. Cheung, [0042], discloses a screenshot can be checked to determine whether suitable identifying information of a merchandise is included by taking extracted features of the screenshot as input in a machine learning approach to be compared to screenshot images in a training dataset.) and
causing to be displayed, at the client computing device, a product recommendation including the at least one identified product, wherein the at least one identified product is selectable by the user. (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Cheung, [0065]-[0069], when merchandise is identified from the screenshot, the system can use a user interface that has mechanisms such as a link, to allow a user to display information identifying the merchandise and retrieve more information of the merchandise, such as price, availability, color, size, and specification, of the merchandise and location and review of the vendor, or make a purchase of the merchandise. The interface also displays different merchandise recommended by the system based on the merchandise identified from the screenshot and/or other factors, such as a user's location, shopping history in the past, or a particular vendor's sales or promotion. Examiner interprets the user's ability to display information of the merchandise, retrieve more information of the merchandise, and/or make a purchase of the merchandise as the identified product being selectable by the user.)
However, Cheung does not explicitly teach determining at least one product category or brand for the product of interest;
identifying, using at least one machine learning model, at least one product that is relevant to the product of interest based on the determined at least one product category or brand;
On the other hand, Huang teaches determining at least one product category or brand for the product of interest; (Huang, [0025], discloses acquire and processing an image to initiate a visual search by detecting one or more objects based features of interest in the image, and compare the objects to trained images to categorize or recognize the objects. Huang, [0039], discloses image detection/ recognition include algorithms for detecting one or more categories of objects in an image and/or recognizing the objects in the image. Examiner interprets detecting categories of objects in an image as determining at least one product category for the product of interest.)
identifying, using at least one machine learning model, at least one product that is relevant to the product of interest based on the determined at least one product category or brand; (Huang, [0050], [0058], [0061]-[0062], and [0068]-[0069], discloses an image recognition server to recognize or otherwise identify one or more objects within image based on image data, metadata, contextual data associated with image of the visual search query. The image recognition server can perform a one-to-one matching of the image with image data stored in an image data and coefficient library and detect at least one object of interest in the image to compute a feature vector that uniquely represents the object of interest for comparing to determine categories of detected objects. Huang, [0070]-[0071], discloses generating a visual search result, including information content, based on the recognized object of interest in response the visual search query by performing a semantic search based on the recognized object, the metadata, and/or the contextual data associated with the image, to retrieve information content associated with and/or relevant to the recognized object such as product information (e.g., product brand and product type) and related products.)
Huang also teaches determining that the screenshot includes an image of a product of interest; (Huang, [0025], discloses acquire and processing an image to initiate a visual search by detecting one or more objects based features of interest in the image, and compare the objects to trained images to categorize or recognize the objects.) 
	The image recognition of Huang can be the screenshot analysis and merchandise matching of Cheung. Also, the visual search result based on the recognized object of interest in response the visual search query using the recognized object, the metadata, and/or the contextual data associated with the image of Huang can be the identifying of candidate merchandise according to the identifying information of Cheung. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of image recognition of Huang because both address the same field of image based product search systems, and by incorporating Huang into Cheung provide the screenshot-based e-commerce system with object/product category recognition. 
One of ordinary skill in the art would be motivated to do so as to provide a way to extract and send a relevant portion of an acquired image instead of the entire acquired image, and thus enhancing the speed at which the visual search query is communicated and decreasing the communication bandwidth requirement, and focusing the scope of the visual search, thus improving the accuracy, speed, and efficiency of the image recognition system, as taught by Huang [0011].

Regarding claim 42, Cheung, in view Huang, teaches the computer-readable medium of claim 40, wherein the at least one product is identified based on similarity to the product of interest included in the screenshot, (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Examiner interprets finding potential matches for the candidate merchandise according to the identifying information to be identifying at least one product based on similarity to the product of interest.) and 
wherein the similarity of the at least one product to the product of interest in the screenshot is determined based on one or more of: a price, a brand, or a product category of the at least one product with respect to the product of interest included in the screenshot. (Cheung, [0004], discloses "receiving a screenshot comprising identifying information of a merchandise, retrieving a candidate merchandise offered for sale by a vendor, finding a potential match for the candidate merchandise according to the identifying information, and displaying the candidate merchandise." Examiner interprets finding potential matches for the candidate merchandise according to the identifying information to be identifying at least one product based on similarity to the product of interest. Cheung, [0044], discloses “identifying information” of a merchandise includes: name, identification number, identification code, description, merchandise image, vendor, manufacturer, price, color, size and availability. Cheung, Figs. 1A-D and [0045]-[0058], discloses using image segmentation analysis to locate objects and boundaries in images to extract content of the segments as metadata, such as text, number, logos or images. Cheung, [0062]-[0064], discloses metadata extracted from a screenshot are validated with information provided by an identified source and stored in a database with suitable labels or annotation, such as price, logo, URL (uniform resource locator), or name of a merchandise, and can be used to identify one or more merchandises shown in the screenshot.)



Claims 29, 33, 38, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung, in view Huang, and further in view of Sunkada (U.S. Pub. No. 2014/0089145, previously cited in IDS).
 
Regarding claim 29, Cheung, in view Huang, teaches all the limitations as set forth in the rejection of claim 25 above. However, Cheung, in view Huang, does not explicitly teach the system of claim 25, wherein the at least one identified product includes a product identical to the product of interest included in the screenshot. 
On the other hand, Sunkada teaches wherein the at least one identified product includes a product identical to the product of interest included in the screenshot. (Sunkada, [0017], discloses a consumer utilizing an access device having a camera to capture an image of a product (e.g., a photograph of a product) on the fly and the image of the product may be used to search a repository of product image data to identify one or more product images that match the image of the product. Sunkada, [0030]-[0031], discloses image matching facility configured to analyze image data and determine from the analysis whether an image matches another image in accordance with an image matching heuristic employing any suitable image matching technologies to analyze images and determine whether the images match. Examiner interprets that if images are determined to be a match to mean that identified product includes a product identical to the product of interest included in the screenshot.)
The image analysis and image matching of Sunkada can be the screenshot analysis and merchandise matching of Cheung. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of product image matching of Sunkada because both address the same field of image based product search systems, and by incorporating Sunkada into Cheung provide the screenshot-based e-commerce system with identical product matching.
One of ordinary skill in the art would be motivated to do so as to provide a product marketing and/or shopping platform having improved and/or new tools for marketing products or services, which provide consumers with improved convenience and/or options for shopping for products or services, as taught by Sunkada [0017].
Claim 38 recites substantially the same limitations as claim 29, and is rejected for substantially the same reasons.
 
Regarding claim 33, Cheung, in view Huang, teaches all the limitations as set forth in the rejection of claim 25 above. However, Cheung, in view Huang, does not explicitly teach the system of claim 25, wherein the operations further comprise: generating a user profile associated with the user based on a plurality of screenshots received from the client computing device, the plurality of screenshots including the screenshot, and the user profile including user behavior data associated with one or more previous product recommendations for the user; and
identifying the at least one product based at least on the generated user profile to provide a personalized product recommendation. 
On the other hand, Sunkada teaches generating a user profile associated with the user based on a plurality of screenshots received from the client computing device, the plurality of screenshots including the screenshot, and the user profile including user behavior data associated with one or more previous product recommendations for the user; (Sunkada, [0017], discloses a consumer utilizing an access device having a camera to capture an image of a product (e.g., a photograph of a product) on the fly and the image of the product may be used to search a repository of product image data to identify one or more product images that match the image of the product. Sunkada, [0034], discloses a data storage facility that maintains product data, product image data, search results data, user profile data, and any other data. User profile data may include any data associated with profiles and/or preferences of users accessing system and may be utilized in conjunction with saving and maintaining records of search requests and/or search results as historical data associated with users. Examiner interprets that capturing an image of a product (e.g., a photograph of a product) on the fly and using the image to search a repository of product image data to identify one or more product images to be a search request using received images (e.g. screenshots) from a client computing device. Sunkada, [0074], discloses logging data associated with a transaction (e.g. a purchase of a product) to be stored and used to ascertain consumption patterns (i.e. user behavior data) for consumers, products, types of products, geographic regions, etc. System also logs and maintains historical data representative of product search requests initiated by consumers, search results data generated in response to the requests, and transaction histories of consumers.) and
identifying the at least one product based at least on the generated user profile to provide a personalized product recommendation. (Sunkada, [0038], discloses a product subsystem may maintain user profiles of users of access devices and utilize the user profiles to selectively provide product marketing (i.e. personalized product recommendation), search, and/or shopping tools.)
The image analysis and image matching of Sunkada can be the screenshot analysis and merchandise matching of Cheung. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of product image matching using user profiles of Sunkada because both address the same field of image based product search systems, and by incorporating Sunkada into Cheung provide the screenshot-based e-commerce system with personalized product recommendations based on user profile data.
One of ordinary skill in the art would be motivated to do so as to provide a product marketing and/or shopping platform having improved and/or new tools for marketing products or services, which provide consumers with improved convenience and/or options for shopping for products or services, as taught by Sunkada [0017].
Claim 44 recites substantially the same limitations as claim 33, and is rejected for substantially the same reasons.
 
 

Claims 32, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung, in view Huang, and further in view of Knudson (U.S. Pub. No. 2013/0259297, previously cited).
 
Regarding claim 32, Cheung, in view Huang, teaches all the limitations as set forth in the rejection of claim 25 above. However, Cheung, in view Huang, does not explicitly teach the system of claim 25, wherein the screenshot includes a social media posting captured from at least one of a social media application executed on the client computing device or a web page executed on a web browser of the client computing device. 
On the other hand, Knudson teaches wherein the screenshot includes a social media posting captured from at least one of a social media application executed on the client computing device or a web page executed on a web browser of the client computing device. (Knudson, [0020]-[0023], camera portion to provide image data (e.g. screenshot) corresponding to an object imaged by the camera. This image data is typically stored in the smartphone memory and a smartphone app additionally acts to associate the object with the user, via a data posted to a social network service (e.g. upload the image to the user's Facebook or Pinterest account).)
Knudson, [0021]-[0022], image data is processed to extract or derive image-identifying data from the image data. The image data analysis to extract or derive image-identifying data of Knudson can be the screenshot analysis for identifying information of merchandise of Cheung. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the screenshot-based e-commerce system of Cheung to incorporate the teachings of image analysis of images from social networks of Knudson because both address the same field of image based search systems, and by incorporating Knudson into Cheung provide the screenshot-based e-commerce system with image analysis in a social network environment.
One of ordinary skill in the art would be motivated to do so as to provide a user with imagery, or other information, and allow the user to post any of this information to their social networking service account, as taught by Knudson [0027].
Claims 39 and 43 recite substantially the same limitations as claim 32, and are rejected for substantially the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Santos et al. (U.S. Pat. No. 9,569,700) - "Identification Of Item Attributes Using Artificial Intelligence" discloses identifies attributes of an item depicted in an image using artificial intelligence.
Gokturk et al. (U.S. Pub. No. 2012/0323738) - "System and Method for Using Image Analysis and Search in E-Commerce" discloses programmatically analyzing an image to determine information about a merchandise item.
PINHO et al. (U.S. Pub. No. 2016/0139777) - "Screenshot based indication of supplemental information" discloses a screenshot captured from a display of a user device is utilized as a basis for providing supplemental information related to currently displayed content.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165